Citation Nr: 0010764	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased rating for a psychiatric 
disability, currently evaluated 30 percent disabling.

REPRESENTATION

Appellant Represented by: Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1985 to 
July 1987.

This appeal arises from a September 1992 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO), which denied 
claims for increased ratings for service-connected bronchial 
asthma (evaluated as 30 percent disabling) and for irritable 
bowel syndrome with generalized anxiety disorder (also 
evaluated as 30 percent disabling).  In August 1994, the RO 
awarded separate ratings for the service-connected irritable 
bowel syndrome, and for generalized anxiety disorder with 
depressive and histrionic features, each rated as 30 percent 
disabling.  At a February 1996 hearing before the undersigned 
member of the Board of Veterans' Appeals (Board), the 
appellant withdrew his disagreement regarding his claim for 
an increased rating for irritable bowel syndrome.  
Consequently, the only issues on appeal were his increased 
rating claims for bronchial asthma and generalized anxiety 
disorder.  In June 1996, the Board remanded the appellant's 
claims for further evidentiary development and 
readjudication.  That development and readjudication are now 
complete, and the case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the appellant's claim for increased rating for 
the service-connected bronchial asthma has been obtained.

2.  The appellant states having anywhere from two to four 
asthma attacks per week.

3.  The appellant has been hospitalized on several occasions 
with acute exacerbations of bronchial asthma, and he is 
currently on various asthma medications.

4.  On pulmonary function testing on several occasions 
(October 1997, January 1998, August 1998), the appellant's 
FEV-1 test results were in the 40 to 55 percent range.
 
5.  Prior to October 1996, the appellant's bronchial asthma 
was manifested by symptoms consistent with a severe 
impairment.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, but not in excess 
thereof, for bronchial asthma are met under the criteria in 
effect prior to and after October 1996.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1995 and 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must determine whether the appellant's 
claim for increased rating for bronchial asthma is well 
grounded.  Under 38 U.S.C. § 5107(a) (West 1991), VA has a 
duty to assist only those claimants who have submitted well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  The threshold question is whether a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered.  
Indeed, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the appellant's increased rating claim 
for bronchial asthma is well grounded on the basis of his 
statements regarding the current frequency and severity of 
symptoms.  The appellant has also testified, most notably at 
a hearing before the Board in February 1996, that his 
symptoms are now worse.  Since the claims are well grounded, 
VA's duty to assist the appellant in the development of the 
claims has been triggered.  

During the pendency of the appellant's bronchial asthma 
increased rating claim, the pertinent regulatory criteria 
changed.  Consequently, the Board must review the appellant's 
claim both under the old criteria and the new criteria and 
must apply the version of the regulatory criteria that is 
more favorable to the appellant.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary).

The appellant's service-connected bronchial asthma is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6602 (1995 and 1999).  The appellant's bronchial asthma 
is currently evaluated as 30 percent disabling.  Effective 
October 1996, the criteria for rating bronchial asthma were 
revised.  See 61 Fed. Reg. 46,728 (Sept. 5, 1996).  
Consideration of the appellant's bronchial asthma rating 
claim requires application of the regulations that are more 
favorable to the appellant.  See Baker v. West, 11 Vet. App. 
163, 168-69 (1998); Cohen v. Brown, 10 Vet. App. 128, 144, 
152 (1997); Karnas v. Derwinski, 1. Vet. App. 308, 312-13 
(1991). 

Under the old criteria, the next higher rating, a 60 percent 
rating, is warranted where bronchial asthma is severe, with 
considerable emphysema, impairment in general health 
manifested by weight loss, anemia, or occasional pulmonary 
hemorrhages.  For that disability rating, occasional 
exacerbations of a few days' duration are to be expected, 
with fever, and the condition is demonstrated by lipoidal 
injection and layer sputum test.  A 100 percent rating is 
warranted where bronchial asthma is pronounced with asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602 (1995).

Under the new criteria, the next higher rating, a 60 percent 
rating, is warranted where FEV-1 results are 40 to 55 percent 
of the predicted value, or where the FEV-1/FVC value is 40 to 
55 percent; or where the claimant has monthly visits to a 
physician for required care of exacerbations; or where there 
are intermittent courses (at least three per year) of 
systemic (either oral or parenteral) corticosteroids.  A 100 
percent rating, is warranted where FEV-1 results are less 
than 40 percent of the predicted value, or where the FEV-
1/FVC value is less than 40 percent; or more than one attack 
per week with episodes of respiratory failure; or the 
appellant requiring daily use of systemic (oral or 
parenteral) high dose of corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, DC 6602 (1999).

The appellant has been hospitalized on several occasions as a 
result of his bronchial asthma.  The appellant presented with 
expiratory wheezing, bilaterally, in late July 1993.  In 
August 1993, he was admitted to a VA medical facility due to 
decompensated bronchial asthma.  The X-ray examination 
revealed hyperaerated lung fields but without evidence of 
acute pleuropulmonary infiltrates or consolidation process.  
The previous month, in July 1993, a VA physician had noted 
that the appellant had been wheezing bilaterally.  The 
appellant was again hospitalized at a VA facility in late 
January 1995 because of an acute exacerbation of bronchial 
asthma.  VA physicians treated him with aminophylline and 
steroids intravenously.  

The record also includes records of outpatient treatment for 
the appellant's asthma, such as a March 1992 report of stable 
respiratory status.  According to a May 1992 report, he had 
decompensated bronchial asthma, involving shortness of 
breath, low grade fever, scant sputum production, with 
moderate prolonged expiratory phase and end expiratory 
wheezes.  A July 1992 progress note reported that the 
appellant's lungs were clear, that his breathing was stable, 
and that the appellant was stable.  There is also a December 
1992 diagnostic impression of bronchial asthma exacerbation.  
The record also includes an October 1993 follow-up visit 
during which his cough and wheezing were described as being 
of mild intensity.  Indeed, according to a March 1993 
progress note, the examining VA physician concluded that the 
appellant had "well controlled asthma." 

In connection with a September 1991 VA psychiatric 
examination, the appellant reported that the frequency and 
severity of his bronchial asthma attacks.

The appellant underwent a VA respiratory examination in June 
1993.  The interpretation of the pulmonary function testing 
was of a mild obstruction with air trapping, but no 
significant response to bronchodilators.  Oxygenation was 
normal, and the acid base balance was at rest.  There was no 
significant change in comparison with the prior study (April 
1990).  On radiographic examination of his chest, there was 
evidence of peribronchial thickening mainly along the left 
lung.  The impression was prominence of bronchovascular 
markings mainly at the left perihilar region and base, and 
the examining radiologist could not exclude the possibility 
of early bronchopneumonic process.  The FEV-1 pre-
bronchodilator value was 64 percent of the predicted value, 
and the post-bronchodilator value was 66 percent of the 
predicted value.  The FEV-1/FVC pre-bronchodilator value was 
83 percent, and the post-bronchodilator value was 80 percent.  
In June 1993, the appellant underwent a VA examination in 
connection with a different condition.  However, the 
examining VA physician reported subjective complaints of 
bronchial asthma, with exacerbations two to three times per 
week that were brought on by stress, irritants, or even 
perfumes and episodes of acute bronchitis approximately six 
times per year.  The examining VA physician then proceeded to 
provide specific evaluation information with regard to a 
stomach condition; he noted that there was no evidence of 
anemia.

In October 1994, VA administered pulmonary function tests to 
the appellant.  At that time, the interpretation was mild to 
moderate obstructive airway disease with no response to 
bronchodilators and with severe air trapping.  The FEV-1 pre-
bronchodilator value was 65 percent of the predicted value, 
whereas the post-bronchodilator value was 52 percent of the 
predicted value.  The FEV-1/FVC pre-bronchodilator value was 
83 percent of the predicted value, but no value in terms of a 
percentage of the predicted range on post-bronchodilator 
testing was given.

October 1997 VA pulmonary function testing revealed moderate 
to severe ventilatory defect but good response to 
bronchodilators.  There was severe hyperinflation and air 
trapping.  There was increased resistance and decreased 
conductance, as in emphysema.  The FEV-1 pre-bronchodilator 
value was 55 percent of the predicted value, whereas the 
post-bronchodilator value was 60 percent of the predicted 
value.  The FEV-1/FVC pre-bronchodilator value was 83 percent 
of the predicted value, but no post-bronchodilator value was 
given.

In January 1998, the appellant underwent pulmonary testing at 
a private medical facility.  The flow volume loop represented 
a restrictive pattern that suggested small airway disease.  
The results improved with bronchodilators.  Lung volumes 
revealed a restrictive lung defect.  The FEV-1 pre-
bronchodilator value was 42 percent of the predicted value, 
whereas the post-bronchodilator value was 48 percent of the 
predicted value.  The FEV-1/FVC pre-bronchodilator value was 
95 percent of the predicted value, while the post-
bronchodilator value was 98 percent of the predicted value.

In August 1998, the appellant underwent pulmonary function 
testing.  Although the results did not conform with the 
standard for interpretation, the FEV-1 pre-drug value was 46 
percent of the predicted value; post-drug, it was 74 percent 
of the predicted value.  The FEV-1/FVC pre-drug value was 86 
percent of the predicted value; the post-drug value was 60 
percent.

As part of the Board's June 1996 remand, the appellant 
underwent a VA respiratory examination in September 1998.  
The appellant's history included references to two 
hospitalizations for exacerbations of asthma, one in August 
1993 and another in January 1995.  The appellant also 
indicated to the examining VA physician that he had frequent 
upper respiratory tract infections with occasional productive 
cough over the last six to eight months, requiring emergency 
room treatment on two occasions.  The examining physician 
recounted the appellant's complaint of dyspnea on exertion of 
climbing stairs for four to six steps, bronchial asthma 
attacks three to four times per week upon minimal efforts, 
and dyspnea on exertion on minimal efforts.  The examiner 
noted that the appellant was on three types of asthma 
medication.  On physical examination, the appellant's chest 
was normal to percussion, but there was a decrease of breath 
sounds in general.  There was an expiratory wasting in all 
pulmonary fields with prolonged expiratory phase.  The 
examining VA physician also reviewed prior clinical tests.  
The October 1997 pulmonary function test reportedly 
demonstrated moderate to severe ventilatory defect with 
response to bronchial dilators and "several" hyperinflation 
and air trapping.  The second pulmonary function test 
(performed in August 1998) did not conform to certain 
standards for interpretation.

In March 1997, the appellant underwent a VA social and 
industrial field survey whose focus was primarily on his 
psychiatric disability.  However, the appellant indicated in 
that context that his humid work and living environments 
contributed to his asthma attacks and that he had 
exacerbations of his asthma "quite often."  His father 
confirmed that the appellant had frequent attacks.

The appellant also testified about his symptoms at a hearing 
before the Board.  He indicated that he constantly has asthma 
attacks; he specified that he has two to three attacks per 
week.  He indicated that he did not always go to the hospital 
when experiencing an asthma attack and that he would 
administer asthma medication at home instead.  He reported 
going to a VA facility for treatment every three to five 
months.  However, he also stated that his asthma interfered 
with his employment as a teacher because of frequent medical 
appointments that sometimes numbered two or three times per 
week.

Taking into consideration the entire evidence of record, the 
Board finds that the appellant's bronchial asthma warrants an 
increased rating.  While there are certainly times when his 
bronchial asthma is mild to moderate, there have also been 
several instances of hospitalization, the appellant reports 
two to three asthma attacks every week, and he submits an 
appointment folder which lists numerous VA medical 
appointments, including regular visits that corroborate the 
appellant's account that he seeks clinical treatment on a 
frequent basis.  The record reveals that the appellant also 
has other physical and psychiatric complaints; however, the 
appellant's statements regarding the frequency of his asthma 
attacks and the absences from work that he has incurred 
reflect that his disability has worsened over time.  

When there is a balance of positive and negative evidence, 
the law and VA regulations require the application of the 
benefit of the doubt rule in favor of the appellant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999). 

Most significantly, the appellant's statements and the 
outpatient treatment reports are supplemented by pulmonary 
function tests that meet the new criteria for an increased 
rating.  Particularly, the January 1998 test FEV-1 test 
results were within the 40 to 55 percent range (both before 
and after use of medication), and the August 1998 FEV-1 test 
results were within the 40 to 55 percent range prior to use 
of medication.  Additionally, the October 1997 FEV-1 pre-
medication test results were within the 40 to 55 percent 
range.  Therefore, on a quantitative basis alone, the 
appellant's bronchial asthma warrants a 60 percent rating 
under 38 C.F.R. § 4.97, DC 6602 (1999).  

The Board need not determine if the old version of the 
regulation is more favorable to the appellant; since 
application of the old criteria would equally favor the 
assignment of a 60 percent disability rating because the 
manifestations of the appellant's asthma are also shown to be 
consistent with a severe respiratory impairment.  

However, there is no competent evidence on file that would 
support the assignment of the next higher rating of 100 
percent under either criteria.  His recent pulmonary function 
testing did not elicit FEV or other findings consistent with 
the criteria contemplated by the rating code for a 100 
percent rating.  Furthermore, there is no evidence of 
pronounced asthmatic attacks, severe impairment of health or 
any of the other manifestations contemplated under the old 
rating code for the assignment of a 100 percent rating.  
Therefore, there is no basis upon which to grant a rating 
higher than 60 percent at this time.

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under the 
old and new versions of the applicable Diagnostic Code, but 
the medical evidence reflects that comparable manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required periods of hospitalization for 
his service-connected disorder.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability 
at any time.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability. 

ORDER

A 60 percent rating, but not in excess thereof, for service-
connected bronchial asthma is granted, subject to the laws 
and regulations governing the disbursement of government 
benefits. 


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999). 

Based on the evidence currently on file, the Board finds that 
despite the considerable efforts of the RO in completing the 
development that was requested by the remand decision of June 
1996, the appellant's claim for a higher rating for his 
psychiatric disorder continues to be well grounded and in 
need of further development prior to a final decision on 
appeal

The VA's duty to assist the appellant includes the duty to 
obtain relevant medical reports where indicated by the facts 
and circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It has been 
held by the Court that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The last VA psychiatric examination was conducted in March 
1997.  However, evidence added to the record since 1997 
reflects that the appellant was hospitalized for a period of 
21 days during July 1997 for the treatment of his psychiatric 
disorder.  At the time of his released from the hospital, it 
was indicated that he was to continue treatment on ambulatory 
basis.  It was further noted that he remained unable to 
handle funds or engage in gainful work or occupation.  

Additionally, the appellant's clinical psychologist Catalina 
Quesada de Ayala, Ph.D., in a statement dated in December 
1999, recommended that the appellant be given immediate 
medical attention for his mental problem.  In light of this 
recommendation, the records of any and all medical treatment 
provided to the appellant subsequent to December 1999 must be 
obtained before a decision on appeal.

Although the appellant was afforded a VA examination in 1997 
in accordance with the 1996 remand decision, in view of the 
evidence subsequently added to the file reflecting VA and 
private medical findings concerning the severity of the 
appellant's psychiatric disorder, the Board finds that an 
additional VA examination to include medical opinions would 
provide a record upon which a fair, equitable, and 
procedurally correct decision can be made.

In order to fulfill VA's statutory duty to assist the 
appellant, this case is again REMANDED for the following 
actions:


1.  The RO should ask the appellant to 
provide a list with the names of all 
government and/or private health care 
providers and/or facilities where he has 
been treated for his psychiatric 
disability since the last VA examination 
of 1997.  The RO should obtain all medical 
records from all the sources reported by 
the appellant.  The Board is particularly 
interested in any records of the treatment 
afforded to the appellant by his clinical 
psychologist before, during and after 
December 1999.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  The appellant and his 
representative are advised of the 
appellant's responsibility to submit 
evidence in support of his claim.  
38 C.F.R. §  3.159(c).  All the records 
obtained should be made part of the claims 
folder.

2.  The RO should schedule the appellant 
for a VA psychiatric examination.  The 
entire claims folder must be furnished to 
the examiner and it should be thoroughly 
reviewed in connection with the 
examination.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychiatric disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history.  
Further, the examiner is requested to 
provide a GAF score consistent with the 
criteria in the DSM-IV. The examiner is 
also requested to identify the frequency 
and severity of all psychiatric symptoms, 
as well as to enumerate them as set out 
in the various categories contemplated by 
the applicable Diagnostic Codes.  If 
positive symptoms from more than one of 
the rating categories are identified, the 
examiner is requested to identify the 
predominant symptoms based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most appropriately 
reflects the appellant's overall 
symptomatology and level of disability. 
Particularly, an opinion addressing the 
relative degree of industrial impairment 
resulting from the psychiatric disorder 
should be provided.  Specifically, the 
examiner should describe what types of 
employment activities would be limited 
due solely to the appellant's service-
connected psychiatric disorder.  A 
comprehensive report containing complete 
rationale for all opinions expressed must 
be provided and associated with the 
claims folder.  If the appellant fails to 
report for the examination, this should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
should be associated with the claims 
folder.

3.  The appellant must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notifications must also be associated 
with the claims folder. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should adjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the appellant's entitlement to 
an increased evaluation under all the 
applicable laws, regulations and 
diagnostic criteria as amended. 

6.  The RO should further consider 
whether the appellant's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

7.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Thereafter, if the decision remain adverse, the appellant and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto. Then, the claims 
folder, if in order, should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The purpose of this REMAND 
is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 16 -


- 10 -


